 In the Matter of RYAN CAR COMPANY AND CHARLES M. BATES, TRUSTEEIN BANKRUPTCY, SUCCESSOR TO RYAN CAR COMPANYandFELIXMICHALOWSKT, FLOYD JORDAN, HOMER L. BURKE, GAIL EDWARDS,STEVE BROOKS, JOHN KABAT, THEODORE KABAT, JOHN FRAKES, JAMESBRIENZO, EDWIN MURPHY, AND JOHN F. BLACKFORDCase No. C-1028.-Decided March 5, 19,110Freight Cars, Underfiamei, and Fabricated Freight-Car Parts ManufacturingIndustry-Interference, Restraint, and Coercion.:anti-union statements; warningnot to discussunions-Employer:respondent in bankruptcy ; trustee in bank-ruptcy not operating business-Procedure: record reopened to make trustee inbankruptcy party to the proceeding where respondent filed petition in bankruptcyand trustee appointed after hearing while case pending before Board ; waiver ofhearing by all parties, decision issued on record asmade-Strike:involved-Discrimination:discharges because of participation in strike : employees regardedas participants in strike included in ; discharge of one employee because of coinci-dence of presence at time of his son's dismissal for having participated in strike ;discharges to discourage concerted action by employees; allegations of sustainedas to eight employees and dismissed as to two employees-BackPay:awardedto date of cessation of operation of respondent's business.Mr. Robert R. Rissman,for the Board.Mr.William M. Ryan, Jr.,ofHighland Park, Ill., for the re-spondent.Mr. David Findling,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a fourth amended charge duly filed by Felix Michalowski,Floyd Jordan, Homer L. Burke, Gail Edwards, Steve Brooks, JohnKabat, Theodore Kabat, John Frakes, James Brienzo, Edwin Murphy,and John F. Blackford, by J. F. Blackford, authorized agent, hereincalled the employees, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Thirteenth Region (Chi-cago, Illinois) issued its complaint dated August 2, 1938, against TheRyan Car Company,' Chicago, Illinois, herein called the respondent,i Erroneously named as "Ryan Car Company"In the complaint,which was amended atthe hearing.21 N. L. R. B., No. 22.139 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDalleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Sec-tion 8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.Copies of the com-plaint, accompanied by notice of hearing thereon, were duly servedupon the respondent and J. F. Blackford.With respect to the unfair labor practices the complaint alleged insubstance (1) that the respondent, on or about December 20, 1937,locked out and discharged certain named employees 2 and failed andrefused to reinstate said employees, because they participated in astrike and otherwise engaged in concerted activities with other em-ployees for the purposes of collective bargaining and other mutual aidand protection; (2) that the respondent, from on or about December15, 1937, down to and including the date of the filing of the complaintherein, advised and warned its employees to refrain from joining anylabor organization, and threatened its employees with discharge if theyjoined any labor organization or participated in concerted activitiesin their own behalf ; and (3) that the respondent, by these acts andother acts, interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.OnAugust 9, 1938, the respondent filed its answer to the complaint ad-mitting the allegations of the complaint with respect to the nature ofits business but denying the averments of unfair labor practices.Pursuant to notice, a hearing was held at Chicago, Illinois, on August11 and 12, 1938, before Peter F. Ward, the Trial Examiner duly desig-nated by the Board.The Board, represented by counsel, and therespondent, represented by its authorized representative, participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.At the close of the Board's case, the TrialExaminer granted the motion of counsel for the Board to dismiss theallegations of the complaint as to James Brienzo who was alleged in thecomplaint to have been discriminated against, but who did not appearor testify at the hearing.The Trial Examiner also granted the motionof counsel for the Board to conform the pleadings to the proof. Dur-ing the course of the hearing, the Trial Examiner made various otherrulings on other motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.On September 8, 1938, the respondent filed a petition in bankruptcyunder Section 77 (b) of the National Bankruptcy Act, and, on2 1 e, all of the employee,named above,who filed the fourth amended charge. RYAN CAR COMPANY141October 12, 1938, Charles M. Bates was duly appointed trustee inbankruptcy in said proceedings.3On October 19, 1938, the Trial Examiner issued his IntermediateReport, which was thereafter filed with the Board, and copies ofwhich were duly served upon the respondent and the employees. Inhis Intermediate Report the Trial Examiner found that the respond-ent had engaged in and was engaging in unfair labor practices af-fecting commerce within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the Act, and recommended that the respond-ent cease and desist from the aforesaid unfair labor practices, reinstatewith back pay the employees found by him to have been discrimina-torily discharged,4 and take certain other affirmative action necessaryto remedy the situation brought about by the unfair labor practicesfound.On November 19, 1938, Floyd Jordan, who the Trial Exam-iner found had not been discriminated against, filed exceptions to theIntermediate Report, which exceptions the Board has considered and,for the reasons stated below,5 finds to be without merit ; no exceptionswere filed by the respondent.None of the parties requested permis-sion to file briefs or argue orally before the Board.On April 6, 1939, the Board, acting pursuant to Article II, Section36, of National Labor Relations Board Rules and Regulations-Series 1, as amended, ordered that the record in the case be reopenedfor the purpose of making the trustee in bankruptcy a party to theproceeding, that a further hearing be held for this purpose.,and thatthe proceeding be remanded to the Regional Director for the Thir-teenth Region for the purpose of conducting such further hearing ;and authorized the Regional Director to accept a Supplement to theFourth Amended Charge, to issue a Supplement to Complaint namingthe trustee in bankruptcy a party to the proceeding, and to issuenotice of such further hearing.Copies of said Order and Authoriza-tion were duly served upon the respondent and the employees.Pursuant to the foregoing Order and Authorization, a Supplementto the Fourth Amended Charge was thereafter filed with the RegionalDirector by the employees, by J. F. Blackford, duly authorized agent,and on April 24, 1939, the Board by the Regional Director, issued aSupplement to Complaint.Copies of the Supplement to Complaint,accompanied by notice of hearing thereon, were duly served uponthe respondent, the trustee in bankruptcy, and J. F. Blackford.OnApril 25, 1939, the respondent; the trustee in bankruptcy, successor8 These facts are embodied in a stipulation dated April 25, 1939(see footnote6, infra).The bankruptcy proceedings,which are entitled"In the Matter of Ryan Car Company, acorporation,Debtor, 69310,"are pending before Honorable James H. Wilkerson,UnitedStates District Judge, in the United States District Court for the Northern District ofIllinois,Eastern DivisionS I. e., all of the employees named in the complaint with the exception of James Brienzoand Floyd Jordan.5 See Section II A, 2,infra. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoRyan Car Company ; the employees ; and the attorney for theBoard stipulated and agreed 6 (1) that the trustee in bankruptcywas the successor to the respondent and was in possession of its assets,but was not operating the business theretofore operated by the re-spondent; and (2) that the respondent and the employees waived theirright to further hearing and the trustee in bankruptcy his right to ahearing under Section 10 (c) of the Act. In accordance with theprovisions of the stipulation, the stipulation, the order of the Boarddated April 6, 1939, the Supplement to Complaint, the Supplement tothe Fourth Amended Charge, notice of hearing, and National LaborRelations Board Rules and Regulations-Series 1, as amended, issuedin the proceeding and served upon the parties, together with theaffidavits of service thereof, were introduced in the record in theproceeding by filing with the Chief Trial Examiner in Washington,D. C., on May 25, 1939.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Ryan Car Company, an Illinois corporation, was, at the time.of the hearing, engaged in the manufacture and sale of freight cars,underframes, and fabricated freight-car parts. It maintained andoperated a general office, a sales office, and a plant, all separatelylocated, in Chicago, Illinois.This case concerns only the plant, whichis located in a section of Chicago called Hegewisch, and at which therespondent employed, during normal operations, approximately 350persons.'All of the respondent's business was done on contract and specialorder from its customers, principally railroads.During the periodfrom July 1, 1937, to June 30, 1938, the respondent manufacturedand shipped from its Hegewisch plant, 550 freight , cars valued at$1,990,000, 2,853 underframes valued at $1,450,000, and 2,100 tonsof fabricated freight-car parts valued at $191,000.All of the freightcars and underframes, and approximately 85 per cent of the fabricatedfreight-car parts, were shipped to destinations in States other thanthe State of Illinois.During the same period, the respondent pur-chased for shipment to the Hegewisch plant, rolled steel which costapproximately $1,215,000, all of which was shipped from points withinthe State of Illinois ; castings costing $350,000, and-rivets costing$20,000,-al1 of which were shipped from points outside the State ofIllinois ; paint costing $35,000, and miscellaneous parts and supplies'The facts referied to in footnote 3,aapia,are iecited in this stipulation.7 See also Section II A, 1,infra. RYAN CAR COMPANY143costing $200,000, approximately 50 per cent of which were shippedfrom points in States other than the State of Illinois; and weldingrods costing $35,000, approximately 65 per cent of which were shippedfrom points in other States.8II. THE UNFAIR LABOR PRACTICESA. Diserimination in regard to hire and tenure of employment1.BackgroundAs has been stated, all of the respondent's business was done onspecial order or contract.With the exception of a small crew ofexperienced foremen and skilled laborers, the respondent did notmaintain a regular staff of employees between jobs, its practice beingto recruit the necessary labor after it had procured an order. Itspractice also was to employ persons who resided in Hegewisch.Con-sequently,many Hegewisch residents had been in its employ atvarious times over a period of many years.In 1937 the respondent received a large order from the IllinoisCentral Railroad, in connection with which it employed substantiallyall of the Hegewisch residents available.Before the Illinois Centraljob was completed, the respondent secured an order from the UnionPacific Railroad for box cars and underframes.Unlike most of therespondent's work, this latter order was a welding job as distin-guished from a riveting job.In September and October 1937, the respondent hired a crew ofapproximately 200 employees to work on the Union Pacific order.The crew was divided into a day shift and a night shift. Of theapproximately 100 employees on each shift, approximately 32 werewelders, and the balance unskilled laborers."Ninety per cent of themen were not residents of Hegewisch and had never worked for therespondent previously ioDuring the first weeks of their employment, while they were be-coming familiar with their duties, the welders and helpers were paidon a straight-time basis; thereafter, they were paid a piece-workrate.The respondent made it a practice to change this rate withoutprior notice or discussion with its employees, and had, prior toDecember 13, 1937, effected two or three pay reductions in thismanner.There was considerable dissatisfaction among the em-fiThe record does not indicate whether these percentages refer to the value or the massof the finished products or raw materialsg The respondent apparently classified welders' helpers,fitters, and ordinary laborers, asunskilled laborersioMost of the Hegewlscli residents were unskilled laborers,and few among those who.were skilled were welders 144DECISIONSOF NATIONAL LABORRELATIONS BOARDployees because of the practice."'On Monday, December 13, the em-ployees heard, through rumors and conversations, of a further reduc-tion of 10 cents in piece-work rates for welders and helpers.Duringtheir lunch hour that day, the day shift held an "indignation"meeting at the plant in protest against the reduction.On the nightof December 15, after their meal-time recess from 10 to 10: 30, thenight shift gathered in one section of the plant, and refused to returnto work.William H. Hurt, who was the track foreman in chargeof the Union Pacific job, and Jay G. Dinger, who was general fore-man and in charge of the Illinois Central job, inquired as to the"trouble," and were told that the stoppage had taken place in protestagainst the wage cut.Hurt and Dinger then sought to persuadethe men to complete the night's work.The employees refused to doso, however, and demanded that Hurt and Dinger immediately callWilliam M. Ryan, Jr., general superintendent of the respondent andson of its president.This was done, and Ryan came to the plantat midnight or shortly thereafter.After learning of the men's grievance, Ryan addressed the entireshift.He stated his lack of authority to grant a restoration of thepay cut, promised to consult other officials of the respondent regard-ing the matter the next day, and urged the men to resume work.This they again refused to do. Ryan then suggested that theyappoint a committee to discuss the matter with him.John F. Black-ford, a welder, assumed the leadership of the men, addressed them,and took charge of the selection of a negotiating committee, whichconsisted of John Frakes and Theodore Kabat, who are named inthe complaint herein, and three other employees on the night shift12The committee met with Ryan, Hurt, and Dinger in the office ofone of the foremen, and apparently were persuaded by Ryan toaccept the reduction.13However, when the committee reported theproposal to the men the latter rejected it.Ryan then telephoned hisbrother, J. D. Ryan, who was general manager of the respondent,and thereafter requested the committee to meet with him again.Hethen offered to restore 5 cents of the pay cut, a suggestion whichthe men also rejected.No further negotiations were attempted thatnight, and the night crew remained in the plant without working.Ryan and the foremen remained in one of the offices on the premises,'On the occasion of one of the wage cuts in October. the day shift stopped work for 2hours during which the reduction was discussed with Ryan.12None of the other employees named in the complaint was on the committee It ap-pears that at least one other committeeman never worked for the respondent after thestrike.The record does not reveal whether he left voluntarily or was discharged.isNone of the committeemen except Frakes and Kabat testified at the bearing.Frakestestified that the committee simply stated to Ryan that they would convey Ryan's pro-posal to the group.The committee apparently also discussed with Ryan the matter of awage increase for the unskilled laborers. RYAN CAR COMPANY145and Hurt advised the men that they were permitted to use coke andsalamanders belonging to the respondent to keep themselves warm.The day shift reported for work at about 7 o'clock that morningand, upon being informed of the strike, joined in the stoppage.Acommittee was then formed, consisting of representatives of bothshifts, to discuss the situation with Ryan.'4These negotiations re-sulting in no agreement, Ryan himself addressed the entire group of200 men, and finally, at about 11 o'clock, secured their acceptance ofhis offer to restore 5 cents of the pay cut.15The night crew thenleft the plant and the day crew resumed operations.Due to the fact that the members of the night shift had remainedin the plant that morning long after their usual quitting time,1e aninsufficient number of the men reported for work on the evening ofDecember 16, to operate the shift profitably, and those who did reportfor work were sent home.Both the day and night shifts, however.operated with their regular,crews on December 17 and 18.17Decem-ber 19 was Sunday and the plant was closed as usual.Ryan testi.fled that during the day shift on Monday, December 20, he wasinformed 11 that the night crew was still dissatisfied, and was agi-tating for another strike.Ryan also testified that he was told thatthe day shift was unwilling to participate in such action, and was"coming in here tomorrow, if we have to fight our way in." 19Ryanasserted that he thereupon determined to lay off the entire nightshift in order "to protect the property which I had under my juris-diction," and "to avoid trouble" which might result from anotherstrike:When the night-shift employees reported for work that night, theyfound the gates closed and a sign posted stating that the shift was"discontinued until further notice."The men were given discontinu-ance of employment slips, and were told to return on Wednesday,December 22, for their pay.At the hearing Ryan stated that suchslips were required "when a man is fired, laid off or quits," and in histestimony, repeatedly referred to the shut-down of the night shift as14Frakes and Theodore Kabat werealso on this committee1iAs has beenstated, thenight crewhad previously rejectedthis offerRyan alsopromised to discusswith "Joe"the possibility of a wage increase for the unskilled laborerswho "Joe" wasdoes not appear from the record.ie The night shift usually worked from 5 P Al.to 2 or 2 : 30 A Al14As subsequently appears, Steve Brooks andLloyd Jordandid notwork on either ofthese nights.Brooks was refused work and Jordan was illSee SectionII A, 2, belowFrakes,with the permission of his foreman,did not work on December 18.18 Ryan testifiedthat hewas so informedby "several" employeeson the dayshift.How-ever,he named only one such employee,Stuart HoffmanKoffman didnot testify1e Ryan testified that the day crew conducted an Informal election among its members,and that he was informedby Louwolf, a foreman on the day shift,that all of the em-ployees except one, voted not to strikewolf did 'not testifyRyan also assertedthat liewas informed by members of the day shift,that the day crew would come in even if it hadto "fight"itsway InHe did not name any of the employees alleged to have made thisstatement,and none of the membersof the dayshift was called as a witness. 146DECISIONSOF NATIONALLABOR RELATIONS BOARDa lay-off. It is clear from the record that it was so regarded by theemployees as well.We find that the closing of the night shift onDecember 20 effected a lay-off of the employees on that shift.2.The discriminatory dischargesAll of the employees named in the complaint with the exception ofLloydJordan, as well as most of the other men on the night shift,reportedfor their pay on December 22.20After the men were paid,Hurt asked certain of them, including Blackford,to step into a roomadjoining the hallway, where he addressed them substantially asfollows: "The fellows on the outside have lost their jobs over thisthing.They are not going to be taken back.We want you fellows togo to work.If you want the work, go back in there and work at theprice of 95 cents for the automobile cars21and theprice of the boxcars will be adjusted later.From now on, out in the shop I am goingto be boss;nobody isgoingto tell me anything;and this committeestuff has got to be cut out.We aren't goingto put up with it.Youfellows have lost a lot of timethrough yourfoolishness and stub-bornness."These men, including Blackford,were then"signed up,"and toldto report for work on Monday, December 27.22 Blackfordwas the only one of the employees named in the complaint who wasthus singled out.The nightshift resumed operations on December 27.Thereafter,Michalowski,Jordan, Burke,Brooks, Theodore Kabat, Frakes, andMurphy, as well as Blackford,reported for work.23All of them,including Blackford,were refused reinstatement.Ryan admitted that there were as many jobs available on December27 as there had been on December 20 when the shift was laid off.Since only one newwelder had been hired on December23, and only 720As has been stated, Biienzo did not testify at the healing It does not appearwhether he returned to the plant after the lay-off of the night shift on December 20n This was the rate which had been agreed upon when the strike was settled onDecember 16.^Hurt did not testify with respect to the incidentToward the close of his directexamination, which included specific denials of several other statements attributed to himby Board witnesses, Hurt was asked by the Tiial Examiner whether there were any otherstatements by witnesses, which he did not "agree with" or wished to "explain or answer."Hurt replied that he did not believe soThe Trial Examiner then stated that lie would"take into consideration this fact, that [the] iespondent's witnesses may not deny ver-batim some statements, but the Examiner will assume if it was called to their attention,itwould probably be deniedI say that just as a matter of fairness " The Board'sattorney then stated for the record that Ryan "kept notes of the testimony of all of thewitnesses and that he had his witness deny specific statements of the Board's witnesses "we have, in making our findings and evaluating the weight to be given the failure of therespondent'switnesses to deny specific statements, duly considered this ruling of theTrial Examiner`iBlackfoid, Dlicbalowski, Joidan, Brooks, Theodore Tiabat, and Murphy reported forwork on December 27. Burke testified that he ieturned to the plant "3 or 4 times" afterDecember 22 ; lie did not state v nether one of these visits occurred on December 27.Frakes testified that he returned to the plant during the week commencing December 27. RYAN CAR COMPANY147i,ew welders and 10 new unskilled laborers were lured on December27,24 it is apparent that substantially the entire crew was reinstatedwith the exception of those named in the complaint, and perhaps afew others.Thereafter the night shift continued to operate until the-"latter" part of April 1938, when the Union Pacific job was completed.We find that Michalowski, Jordan, Burke, Edwards, Brooks, JohnKabat, Theodore Kabat, Frakes, and Murphy were discharged on De--celnber 22, and Blackford on December 27.25The weldersThe respondent asserts that it did not reinstate the welders named inthe complaint 26 because it believed that they could be replaced withbetter men.While we shall consider this contention below in connec-tion with each of the discharges, it may be noted preliminarily (1) thatthe welding crew for the Union Pacific job had been selected fromapproximately 1,000 applicants whose ability was known to the re-spondent's foremen or had been tested at the time of their applications;(2) that the welders named in the complaint had been retained in therespondent's employ for approximately 2 months or longer; and (3)that the explanation for the refusal to reinstate them advanced atthe hearing, was not given to any of them at the time of their discharge.With these facts in mind, we turn to a consideration of the evidencewith respect to each of the discharges.John, F. Black ford,a welder of 6 or 7 years of experience, was hiredby the respondent in September 1937.As has been stated, on December22, he was told by Hurt to return to work on December 27.When hethen reported for work, he was told ' by -Hurt that there was no workfor him but was given no other explanation for his discharge.Hurt testified that he changed his mind with regard to reinstating-Blackford because Blackford was "a good welder at times, and attimes he wasn't," and Hurt felt he could replace him with a betterman ; and because one- Christianson, who was an inspector for theUnion Pacific Railroad, had expressed some objection to Blackford'swork when he was informed of Blackford's reinstatement. Christian-son did not testify at the hearing, and Hurt did not disclose the natureof this objection.Blackford had been hired at 65 cents per hour and, after several days,had been told by his foreman that "they" had been "picking outseveral of the best men they wanted to keep," and that Blackfordu From December 27 to January 15, 1938, the respondent hired one new welder and twonew unskilled laborers for the night shift.No figures indicating the turn-over thereafterare given25We make no finding as to Brienzo.See footnote 20,supra.26Blackford, Frakes,Murphy,and Michalowski. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould receive 75 cents per hour thereafter.Subsequently, his payhad been fixed at 85 cents per car on piece work, and he wasearning,at the time of the strike, approximately $112 every 2 weeks as com-pared to earnings of approximately $90 every 2 weeks when he firstentered the respondent's employ. In October 1937, when one of thepay cuts previously mentioned was put into effect, Blackford's payhad remained unchanged.He had never received any complaints abouthis work and, as we have pointed out above, he was not told that liewas being refused reinstatement because his work was unsatisfactory.Under the circumstances, and in view of evidence, to which we shallnow refer, which indicates another basis for Blackford's discharge,we do not credit the explanation given for Blackford's dismissal.'As we have stated above'27 Blackford assumed the leadership ofthe men on the night of the strike and was active in the organiza-tion of the committee which represented the strikers in the negotia-tions' with Ryan.28As we have also previously stated, when liereceived his pay on December 22, he was told by Hurt to report forwork on December 27.When he reported on that day, Hurt in-formed him, "Sorry, Jack.No ' job."When Blackford remon-strated, he was told by Hurt, "I am sorry, Jack, get on the outsideof thatfence."In view of Hurt's declared determination that the "committee stuffhas got to be cut out," Blackford's prominent part in the strike andleadership of the men, and the absence of any,other explanation forhis discharge which is supported by the record, and upon the entirerecord, we conclude, as, did the Trial Examiner, that his peremptorydismissal in the manner described above, was caused by his con-spicuousparticipation in concerted activitieswithhisfellowemployees .21Blackford was unemployed from the time of his discharge untilthe hearing, except for work he obtained on W. P. A. projects.John Frakes,a welder of 10 or 11 years' experience, was hired bythe respondent in October 1937.He returned to the plant on Decem-" Section II A, I28Previously,at the request of seveial tellow employees,Blackfoid had gone, to C. I 0headquarters in Chicago to secure"information"concerning union organization; and hadtheieaftei distributed application cards for a C 1 O.union.The record'does not disclosewhat'union' this was: of when the, incident occurredApparently it occurred, in- October,after: a pay cut at that timeThe record' also does not disclose how many cards weresignedRossevei,it appears that none of the cards was turned over to the unionHurtadmitted that lie'had heard that "Blackford and, some of those fellowswere attemptingto get the union in the plant,' but stated that lie "didn't do anything at that presenttime 'Hurts testimony cleaily iefeis to the time when lie learned of Blackford's activ-itlec in this regardAt does not.-appcaiwhen.tliisoccurred'V In: making oi findings'with regard to the 'reasons for the discharge of Blackfoul aswell as all of the other employees named in the complaint,. ise have also taken into con-sideration remarks which Burt made to certain of them at the time that they iequestedreinstatementSee our discussion below in connection with the discharges of Fiakes,Murphy, and Bmke See al'o Section IIB. infia RYAN CAR COMPANY149her 22, when he received his pay, and again during the week com-mencing December 27, but was not reinstated.Hurt testified that Frakes was refused reinstatement because Hurtbelieved that Frakes could be replaced by a better man; and becauseFrakes' work was "sloppy" and had caused "quite a bit of trouble"with Christianson, the Union Pacific inspector, during the week priorto the strike.Hurt further testified that these complaints were-brought to Frakes' attention.Frakes denied that he had receivedany complaints regarding his work, admitted that he had had anargument with Christianson, but asserted that this argument did notconcern the quality of his work.10In view of the fact that Frakes had had 10 or 11 years of experi-ence as a welder, and that the welding crew had been selected fromapproximately 1000 applicants, we should doubt that Frakes was infact an unsatisfactory worker.Nor, in view of the foregoing, andthe further fact that many welders were apparently available foremployment and that the respondent retained Frakes in its employfor approximately 2 months, are we convinced that the respondentbelieved that Frakes could be replaced by a better man.Moreover,we are persuaded by other considerations which we shall now discuss,and which indicate another basis for Frakes' dismissal, that thematters asserted by Hurt at the hearing were not, in any event, thereason for Frakes' discharge.As we have stated previously,?1 Frakes was a member of the com-mittee which had negotiated with Ryan during the strike.We hai ealso referred previously to the speech which Hurt made on December22 to several employees, including Blackford, and in which Hurtstated that "the fellows on the outside have lost their jobs over thisthing.They are not going to be taken back. . . . From nowon . . . this committee stuff has got to be cut out.We aren'tgoing to put up with it." Frakes did not speak to any of the com-pany officials when he returned for his pay on December 22.How-ever,when he again returned to the plant during the week com-lnencing December 27, he asked Hurt "why I am let out."Hurt thenstated, according to Frakes, "I guess because you have taken partin the strike."When Frakes insisted that he wanted "no guess-work," Frakes testified that Hurt replied, "That is it, because youhave taken part in the strike.You know what it is."At the hear-ing,Hurt admitted that Frakes had asked whether he was beingdischarged because he "had something to do with the strike," andthat Hurt had answered, "maybe you did and maybe you didn't.30 The record does not disclose the cause of the disputepreviously,was not called as a witness31 See SectionII A,1,supra.283032-41-vol 21--11Christianson, as we have noted 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhat is the difference?The strike is over now"; but otherwisedenied Frakes' testimony.The Trial Examiner, who had an op-portunity to see and hear the witnesses testify, concluded, and wefind, that Hurt made the statements attributed to him by Frakes.In the light of the foregoing, and of the entire record, we find,as did the Trial Examiner, that Frakes was in fact dismissed be-cause of his participation in the strike.At the time of the strike, Frakes was earning approximately $120every 2 weeks.At the time of the hearing, he was employed as awelder on a temporary job, and was earning between $30 and $35per week.Edwin Murph jwas hired as a welder in September 1937.On thenight of the strike, he had left the plant with the permission of hisforeman, at about 8 or 8:30 o'clock. It is not clear whether or notMurphy then knew of the plan to strike.He returned at about1 a. in., and remained in the plant until the strike was settled.32Hereported at the plant on December 22 for his pay, and on December27 to resume work, but was not reinstated.Hurt testified that Murphy was not reinstated only because it wasbelieved that lie could be replaced with a better man.The record dis-closes that Murphy in fact was not an experienced welder, and that,after working in that capacity for a few hours at the time he washired, he had requested that he be assigned to other work because herealized that he could not do properly the welding required by therespondent.Thereafter lie had worked as a laborer for 5 or 6 weeks,at 45 cents per hour.However, he was then reassigned to welding,at which his pay averaged $1 per hour, and was working as a welderon December 15. It seems clear, therefore, that the respondent wassatisfied with Murphy's work prior to the strike and that he was re-garded as a promising worker.This is further substantiated byMurphy's testimony, which is uncontradicted, that Christianson hadnot liked his welding work at first, but had subsequently compli-mented him for it; and that Lou Wolf, a foreman, had stated inMurphy's presence that Murphy had "some sense" and that "we willmake . . . something out of him." 33Moreover, Murphy was not toldthat he was refused reinstatement because his work was regardedas unsatisfactory.Under the circumstances, and in the light of aconversation which Murphy had with Hurt on December 27 andHurt's testimony at the hearing, to which we shall now refer, we donot believe that Murphy was in fact dismissed for the reason assertedby Hurt at the hearing.32Murphy testified that he retui ned to the plant to drive two fellow employees homefrom workAs we have stated,the night shift usually worked from 5 p in to 2 or2:30 a in33wolf did not testify at the hearing. RYAN CAR COMPANY151Murphy did not speak to Hurt on December 22. On December 27,however, he saw Hurt and asked him why he was "let out."Murphytestified that he was then told by Hurt that it was "for your part inthe strike."Murphy further testified that Emmett Welch,34 anotherforeman who was present at the time, protested to Hurt that Murphywas "absolutely innocent of the whole affair," but that Hurt answered,"Well, that is the way it is."Hurt denied that he made the forego-ing remarks, and stated that he did not know that Murphy was "inany way connected with" the strike.However, he admitted at thehearing that "the only thing I had in my mind" was that Murphy"might be one of the trouble makers, but he didn't want to be on thejob at the time the strike was pulled off." In the light of the above,and the entire record, we conclude, as did the Trial Examiner, thatHurt's denial is not to be credited; and we find, as did the TrialExaminer, that Murphy was discharged because he was regarded bythe respondent as a participant in the strike.At the time of the hearing, Murphy had had no employment sincehis discharge except for work on W. P. A. projects, and a temporaryjob on which he had earned $8.75.Felix Michalowski,a welder of 3 years' experience, was also hiredin September 1937.He received his pay on December 22, but did notthen speak to company officials.When he applied for work onDecember 27 he was told by Hurt that he was not being reinstatedbecause lie was "a bad egg and had a bad record."At the hearing Hurt testified that Michalowski's work was poor;and that he was continually leaving his job and "running around theshop," engaging other employees in conversation, and complainingthat he had no material with which to work.Hurt also testified thathe did not like Michalowski's "attitude towards the work" and explained that he meant by "attitude," "Well, just the actions of theman.He run back and forth and talked . . . and I never couldseem to find out what their conversation was . . ."Hurt also as-serted that he had spoken to Michalowski about Michalowski's leav-ing his work approximately a month before his discharge; that hehad decided to discharge Michalowski "as soon as possible," but haddeferred the dismissal because "I couldn't get a welder to replace himat that time";" and that he did not know that Michalowski was inany way involved in the "trouble" on December 15, since Micha-lowski's pay had not been cut on December 13.3034Welch was in South America at the time of the hearing.35Although Hurt did not disclose the time to which he thus referred, apparently it wasapproximately 1 month before Dlichalowski's dismissal.35Apparently Michalowski was not included in the pay cut because of the low rate ofpay which he was already ieceivmg 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDMichalowski denied that he had received any complaints concerninghis work, or had had any difficulties with the foreman because of anyactivities in the shop except on one occasion, approximately 6 weeksbefore the strike, when lie had left his work for a few minutes tospeak to another employee concerning a ride home, at which time Hurthad warned him that if lie did not "stop going to the back part," hewould be discharged.Michalowski also denied that he had everdone this again.At the time of his discharge, Michalowski had been employed bythe respondent for approximately 3 months.As we have statedpreviously, the welding crew, of which he was a member, had beenselected from approximately 1,000 applicants, all of whom were knownto be competent welders, or had been subjected to a test at the time oftheiremployment .31Moreover,, the respondent apparently ex-perienced no difficulty in securing new welders on December 23 orthereafter."'Under the circumstances, we do not believe thatMichalowski was retained only because the respondent believed thatlie could not be replaced, and we are convinced, on the contrary, thathis work was regarded as satisfactory.Nor, under the circumstances,do we believe that Michalowski's alleged "attitude towards the work"or his other activities to which Hurt testified, were regarded asgrounds for his discharge, since the respondent admittedly did notdischarge him at the time of their alleged occurrence, and its explana-tion for its failure then to do so is plainly without merit.We con-clude, accordingly, that Michalowski was in fact not discharged forthe reasons asserted by Hurt at the hearing.We have been furtherimpelled to our conclusions in this regard by other considerations, towhich we shall now refer, and which indicate another basis forMichalowski's dismissal.On the night of the strike, while Ryan was addressing the menfor the first time, Hurt had engaged Michalowski in conversation, sug-gested that he return to work, and stated that Hurt did not understandwhy Michalowski was participating in the strike.Michalowski hadreplied that he was striking because the rest of the crew were.Wehave previously mentioned Hurt's statement to several employees onDecember 22, that "the fellows on the outside have lost their jobsover this thing," and that "the committee stuff has got to be cut out.We aren't going to put up with it." In view of the foregoing, andthe entire record, we are convinced and find, as did the Trial Examiner,that Michalowski was discharged because he had acted in concert withhis fellow employees.ffi The record does not disclose whether Michalowski was given a test at the time of hisemployment38As has been noted,between December 23 and 27 the respondent hired eight new,welders. RYAN CAR COMPANY153At the time of the strike, Michalowski was earning between $40and $45 per week. At the time of the hearing, he had been unemployedsince his discharge, except for work on W. P. A. projects.The unskilled laborersAs we have previously stated,the respondent classified its helpers,fitters, and laborers as unskilled laborers.At the hearing it assertedthat it dicharged the unskilled employees named in the complaintbecause it wished to replace them with Hegewisch residents,who, itclaimed, had been laid off from the Illinois Central job.On that job, which had just been completed,the respondent hademployedapproximately 700 men, including,as we have stated above,substantially all of the unskilled laborers residing in Hegewisch.However, although the crew of unskilled laborers on each shift of theUnion Pacific job numbered only approximately 68 men prior to thelay-off on December 20,and although the same number of unskilledjobs was available when the night shift resumed operations,the re-spondent hired on December 27 only 10, and during the period fromDecember 27 to January 15, 1938,1°only 2 unskilled laborers who hadnot been employed on that job prior to the lay-off of the night shift.40Moreover,no claim was made that any unskilled laborers on the dayshift were replaced with Hegewisch residents.Furthermore, it isundisputed that none of the unskilled laborers named in the com-plaint was told at the time of his discharge that he was being dis-missed because the respondent desired to give employment toHegewisch residents.WhileHurt testified that the matter of re-placement of non-Hegewisch residents with Hegewisch residents hadbeen discussed with Ryan twice during the month before the strike,he admitted that nothing was then done about it except that whenpositionswere available,he "would put some of these men fromHegewisch to work."Hurt was then asked,"Then if these men hadnot gone out on strike and if the men had not been laid off onDecember 20th, you would not have put Hegewisch men in?"Hisanswer was, "I might have done it."We find that the unskilledlaborers named in the complaint were not refused reinstatement inorder to giveemployment to residents of Hegewisch.41Gail Edwards,HomerL. Burke, TheodoreKabat, and John Kabat.Edwards,Burke,and John Rabat,were employed as welders'helpers;"The tun n-over after January15 isnot giN en40 In fact,the record does not establish that these 12 new unskilled laborers wereHegewisch residents who had formerly been employed on the Illinois Central jobS1The respondent also asserted that "some" of the unskilled laborers named in the com-plaint were not reinstated because "their work wasn't satisfactory."However,no specificcharge of inefficiency was made against any one of these emplo3ees,and the respondentdid not offer any evidence to support the claimwe find it to be uuthout meat. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Theodore Kabat, who was the son of John Kabat, as leader of thelabor gang.Theodore Kabat and Burke had been hired in Septemberor October 1937, John Kabat at the beginning of November 1937,and Edwards on November 26, 1937.At the hearing, the respondentoffered no explanation for the refusal to reinstate these four employeesexcept the general one, which we have already considered and foundto be without merit.We turn then to a consideration of the evidenceof another basis for the discharges of these employees.We have previously referred to the address which Hurt deliveredto certain of the employees on December 22, and in which Hurt statedthat "the fellows on the outside have lost their jobs over this thing.They are not going to be taken back. . . . From now on, out in theshop I am going to be boss; ... this committee stuff has got to becut out.We aren't going to put up with it."Theodore Kabat had been a member of the negotiating committeeduring the strike.On December 22 he went to the plant, accom-panied by his father, to receive their pay.He was then told by Hurt,"We don't want you."When he asked, "How about my Dad?" he wastold, "Well, that goes for both of youse."He again returned to theplant on December 27, but was refused admittance by the watchman.Neither he nor his father received any explanation for the refusal topermit them to resume work. In the light of the entire record, hisperemptory discharge in the curt manner described can only be ex-plained in terms of his active participation in the strike and Hurt'sdetermination that "the committee stuff has got to be cut out." It isalso clear from what has previously been said that John Kabat wasdischarged because of the coincidence of his presence at the time thathis son was dismissed.42We find, as did the Trial Examiner, thatTheodore Kabat and John Kabat, were discharged in order to dis-courage concerted action by the respondent's employees.Burke testified that he returned to the plant on December 22 andafter receiving his pay, asked Hurt, "How about going back to work?"According to Burke, Hurt replied, "You know too much about thestrike.There is the gate over there."Burke also testified that liewent to the plant "3 or 4 times" thereafter, but was unable to see Hurtor Ryan.Although Hurt denied generally that he told any of theemployees that they were being refused reinstatement because of theirparticipation in the strike, he did not deny specifically that he madethe remarks to which Burke testified.The Trial Examiner did notcredit Hurt's denial in this regard, and we are satisfied in the light ofthe entire record, that Hurt made the statements attributed to him by42Edward Kabat, a welder on the night shift, who was a brother of Theodore, was rein-stated after the strikeHe had not accompanied Theodore to the plant on December 22when Theodore and John were discharged In view of the circumstances surroundingJohn's discharge,we do not regard Edward's reinstatement as of any significance. RYAN CAR COMPANY155Burke.43We find, as did the Trial Examiner, that Burke was dis-charged because the respondent believed that he had been an activeparticipant in the strike.Edwards received his pay on December 22, but did not speak toHurt, or any other company officials then or thereafter.Although itdoes not appear that he was a conspicuous participant in the strike, itis clear from the statements which Hurt made to Blackford and otheremployees, and which have been described above, and from the entirerecord, that Hurt's selection of employees for discharge on December22 was determined,at least in the absence of other special considera-tions, by his opinion with regard to the nature and extent of theirparticipation in the strike, and by his intention to assure that anotherstrike would not occur and that the "committee stuff" would be "cutout."The record does not disclose any basis for Edwards'dischargewhich withstands scrutiny except his participation in the strike andwe conclude, as did the Trial Examiner, that this was in fact thereason for his dismissal.At the time of the strike, Theodore Kabat's average weekly earningswere $25 per week, Edwards'$25 or $30 per week, Burke was receiving40 or 45 cents per hour, and John Kabat, 40 cents per hour. At thetime of the hearing, John Kabat, Theodore Kabat, and Edwards hadbeen unemployed' since their discharge by the respondent; and Burkehad had a temporary job in a store for 2 days where he had earned$2.37 per day, and had worked on W. P. A. projects where his totalearnings were $188.Steve Brookswas employed as a welder's helper or fitter.He wasfirst hired in August 1937, apparently in connection with the IllinoisCentral job.After working for approximately a month, he had quitbecause of a wage cut. Thereafter, he was employed on the UnionPacific job, and had again quit, this time apparently because he washaving trouble with his eyes.44He was hired for the third time onDecember 13, the day the wage cut, which was the immediate cause ofthe strike, went into effect.After the strike on December 15 Brookswas not given work on December 17 or 18, although all of the otheremployees of the respondent who had participated in the strike werepermitted to work on those days.Hurt told Brooks on each of thosenights, thatthere was no work for him.The Trial Examiner found that Brooks was discriminatorily dis-charged, and the respondent did not file exceptions to this finding.However, under all the circumstances,we are not convinced thatBrooks was refused reinstatement because of his participation in41 See footnote 22,supra.94 It is not clear when Brooks was hired or when he quit on the second occasion of hisemployment. 156DECISI0- S OF NATIONAL LABOR RELATIONS BOARDthe strike, and we shall dismiss the allegations of the complaint asto him.Lloyd Jordanwas employed as foreman of the welders' helpersat it salary of $200 per month.He was not affected by the wagecuts which we have previously mentioned.When he reported forwork on December 15 at about 5: 30 in the afternoon, he found oneHildebrant, who had formerly been foreman of the welders' helpersand who had previously been discharged by the respondent, workingin his place.Hurt then stated to Jordan that the respondent haddecided to reemploy Hildebrant, and that Jordan could have anyother fitting job in the plant which he desired.Jordan replied thathe was not feeling well, and requested, and was given, permissionto go home. Accordingly, he was not present at the plant on thenight of the strike.On December 16 he reported for work but, ashas been stated, the shift did not work that night.On December 17and 18 Jordan was again ill and unable to work; it appears alsothat the respondent was so advised by Murphy.On December 27,when Jordan again reported for work, he was told by Hurt thatthere was "nothing doing" for him, but was given no other explana-tion for the termination of his employment.Jordan testified that he had been friendly with Blackford, Murphy,and Frakes ; that he knew of plans for the strike on December 15,and that one of the causes of the strike was the men's alleged insist-ence that he be reinstated as foreman.45None of the other em-ployees who testified, however, asserted that this was a cause of thestrike, and it does not appear to have been mentioned in the courseof the negotiations between Ryan and the committee.Hurt testified that Jordan was demoted because his work wasunsatisfactory, and that he was discharged because, since the re-spondent was operating on a piece-work basis, it could not hold ajob open for him during his absence on December 17 and 18. Accord-ingly,Hurt stated, Jordan had been replaced.Hurt also testifiedthat he had no knowledge that Jordan had participated in the strike.In this regard, Jordan stated that he "supposed," but was not sure,that the respondent knew of his participation in plans for the strikeon December 15.The Trial Examiner found in his Intermediate Report, that therewas insufficient evidence to support a finding that Jordan was dis-charged because of his alleged activities in connection with thestrike.Jordan filed exceptions to this findingWe are not satis-fied from the evidence that Jordan was discharged because of hisalleged activities in connection with the strike, and we shall dismissthe allegations of the complaint as to him.95 Jordan stated that the men wanted him"bad towork "However, it is clear thathe meant therebythatthe men wished to secure his return to his job as foreman. RYAN CAR COMPANYConclusions157We have found above that the respondent refused to reinstateJohn F. Blackford, John Frakes, Edwin Murphy, Felix Michalowski,Gail Edwards, Homer L. Burke, Theodore Kabat, and John Kabat,because they participated in a strike and engaged in concerted activi-ties for the purposes of their mutual aid and protection.The refusalto reinstate these employees for this reason constituted a discrimina-tion in regard to the hire and tenure of their employment, whichdiscouraged the formation of or membership in a labor organiza-tion's since, clearly, it constituted a warning that such activity wouldresult in the discharge of the employees participating therein.Wefind that the respondent has discriminated with respect to the hireand tenure of employment of John F. Blackford, John Frakes,Edwin Murphy, Felix Michalowski, Gail Edwards, Homer L. Burke,Theodore Kabat, and John Kabat, and thereby discouraged mem-bership in a labor organization.We further find that the respondenthas thereby interfered with, restrained, and coerced its employees inthe exercise of rights guaranteed in Section 7 of the Act.B. Interference, restraint, and coercionThe complaint alleges that the respondent advised and warned itsemployees to refrain from joining any labor organization, andthreatened its employees with discharge if they joined any labororganization or participated in concerted activities.4,In its answer,the respondent denied the allegations of the complaint in this regard.Brooks testified that in August or September 1937, he was toldby Hildebrant, then his foreman on the Illinois Central job, "If youwant to work in this place, don't mention any union." Jordan tes-tified that during the period of approximately 2 months that he wasforeman of the welders' helpers on the Union Pacific job, he wasinstructed by Hurt many times that "if there was anyone in theplant talking union, why, you want to get rid of them." 48Black-ford testified that after Ryan had addressed both the day and thenight shifts on the morning of December 16 one of the employeescalled out that the men would go to the National Labor RelationsBoard, and that Ryan then stated, "Nobody has to have anyone46A labor organization is defined in Section 2 (5) of the Act as "any organization ofany kind, or any agency or employee iepiesentation committee or plan, in which em-ployees participate and which exists for the purpose, in whole or in pact, of dealing withemploveis concerning guevances, labor disputes, wages, sates of pay, hours of employ-ment, or conditions of work "41 The complaint alleges that these activities occurred from on or about December 15,1937,down to and including the filing of the complaint hereinThe complaint was filedon August 4, 1938.As has been stated, during the hearing the Trial Examiner grantedthe motion of the Board attorney to conform the pleadings to the proof48Jordan did not otherwise fix the time when these instructionswere given. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDcome in from the outside in here to settle anything," and "Nobodyhas to bring a labor racketeer in here to hold his job here, and we arenot going to have anybody from the outside tell us how to run theplant."Blackford's testimony in this regard was corroborated byFrakes and by Burke. The latter testified that Ryan also said dur-ing the night of the strike, "We never had a union here at thiscompany, and we don't want one.We can get along without it.Why should you men give your money to a bunch of racketeers ? 11 49Hurt denied that he had ever instructed Jordan to discharge em-ployees who engaged in union activities.Although Ryan did notdeny specifically the statements attributed to him by Blackford,Frakes, and Burke, he asserted in general terms that he was not op-posed to, and had never interfered with, the union membership oractivities of the respondent's employees.-'OHildebrant was not calledas a witness.The testimony of the Board's witnesses in this regard,is consistent with the respondent's conduct in refusing to reinstatethe employees named in the complaint, and we are convinced, in thelight of the entire record, that Hurt issued the instruction to whichJordan testified and that Ryan and Hildebrant made the statementsattributed to them by Blackford, Frakes, Burke, and Brooks, as setforth above.We have previously 51 referred also to the speech which Hurt deliv-ered to a group of employees, including Blackford, on December 22,in which he stated that he would be "boss" in the shop thereafter, that"this committee stuff has got to be cut out," and that "we aren't goingto put up with it."We find that the respondent, by the foregoing statements, threats,and warnings, interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed them by Section 7 of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section II above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.'Blackford,Frakes,and Burke also testified that welch, a welders' foreman, had toldthem separately that he had orders to discharge any employee who agitated for a union.Frakes asserted that welch told him that these orders were issued by Ryan.As has beenstated,welch was in South America at the time of the hearing.It does not appear whenwelch made the statements to which these men testified.50 See footnote 22,supra.11See Section II A, 2. RYAN CAR COMPANYIV.THE REMEDY159Having found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist from furtherengaging in such practices.We shall also order the respondent totake certain affirmative action which we deem necessary to effectuatethe policies of the Act.We have found that the respondent discriminatorily dischargedJohn F. Blackford, John Frakes, Edwin Murphy, Felix Michalowski,Homer L. Burke, Gail Edwards, John Kabat, and Theodore Kabat.We shall order the respondent to make said employees whole forany loss of pay they may have suffered by reason of such discharge,by payment to each of them of a sum of money equal to the amountwhich he would normally have earned as wages from December 27,1937, the date when the respondent resumed operation of the nightshift, until the cessation of the respondent's business, 52 less his netearnings 53 during such period.Upon the basis of the above findings of fact'and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.By discriminating in regard to the hire and tenure of employmentof John F. Blackford, John Frakes, Edwin Murphy, Felix Michalow-ski, Gail Edwards, Homer L. Burke, Theodore Kabat, and John Kabat,thereby discouraging membership in a labor organization, the respond-ent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (3) of the Act.2.By interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act, the respond-eaAs appears above,the trustee in bankruptcy is not operating the business heretoforeoperated by the respondentAs also appeals above, the Union Pacific job,in connectionwith which the employees herein found to have been discriminatorily discharged, werehired,was completed in the"latter"part of April 1938However,this fact goes to thequestion of compliance with our Order herein.There is also some evidence that as aresult of a change in operations shortly after the resumption of the night shift, fewerwelders and unskilled laborers were required by the respondentHowever, there is noevidence that the change in operations would have caused the discharge of any of the em-ployees named in the complaintIn any event,such a circumstance also relates only tothe question of compliance with our Order.ssBy "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterofCrossettLumber CompanyandUnited Brotheihood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union,Local2590,8 N L R B. 440 Monies re-ceived for work performed upon Federal,State, county, municipal,or other work-reliefprojects are not considered as earnings,but as provided below in the Order, shall bededucted from the sum due the employee,and the amount thereof shall be paid over to theappropriate fiscal agency of the Federal, State,county, municipal,or other government orgovernments which supplied the funds for said work-relief projects. 160DECISIONSOF, NATIONALLABOR RELATIONS BOARDent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.4.The respondent, by discharging Steve Brooks and Floyd Jordan,has not engaged in unfair labor practices, within the meaning of Sec-tion 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent, theRyan Car Company, and its agents, successors, or assigns, shall :1.Cease and desist from :(a)Discouraging membership in any labor organization of its em-ployees by discharging any of its employees, or in any other mannerdiscriminating in regard to their hire and tenure of employment, orany term or condition of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining and other mutual aid andprotection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds will'effectuate the policies of the Act :(a)Make whole John F. Blackford, John Frakes, Edwin Murphy,Felix Michalowski, Gail Edwards, Homer L. Burke, Theodore Kabat,and John Kabat for any loss of pay they may have suffered by reasonof the respondent's discrimination in regard to their hire and tenureof employment, by payment to each of them of a stun of money equal tothat which he would normally have earned as wages from December27, 1937, until the cessation of the respondent's business, less his netearnings during that period ; deducting, however, from the amountotherwise due to each of said employees, monies, if any, received byhim during said period for work performed upon Federal, State,county, municipal, or other work-relief projects, and pay over theamounts so deducted to the appropriate fiscal agency of the Federal,State, county, municipal, or other government or governments whichsupplied the funds for said projects;(b) Notify the Regional Director for the Thirteenth Region in writ-ing within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith. RYAN CAR COMPANY161AND IT IS FURTHER ORDERED that thecomplaint, in so faras it allegesthat the respondent engaged in unfair labor practices with respect toSteve Brooks and Floyd Jordan, be, and the same hereby is, dismissed.AND IT IS HEREBY FURTHER ORDERED that the complaint, in so far as italleges that the respondent engaged in unfair labor practices withrespect to James Brienzo, be, and the same hereby is, dismissed with-out prejudice.MR. WILLIAM M.LEISERSONtook 110 part in theconsiderationof theabove Decision and Order.